Case 2:20-cv-08945-GW-KS Document 68 Filed 06/15/21 Page 1 of 6 Page ID #:1757




   1 Julian Brew (State Bar No. 150615)
       Cypress LLP
   2 11111 Santa Monica Boulevard, Suite 500
       Los Angeles, CA 90025
   3 Telephone: (424) 317-6220
       Facsimile: (424) 750-5100
   4 julian@cypressllp.com

   5 Attorneys for Plaintiffs
       SWEETWATER MALIBU CA LLC
   6 and TEODORO NGUEMA OBIANG
       MANGUE
   7

   8                         UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10

  11 SWEETWATER MALIBU CA, LLC, a               Case No. 2:20-CV-08945-GW-KS
     California limited liability company;
  12 and TEODORO NGUEMA OBIANG                  Judge: Hon. George H. Wu
     MANGUE, an individual,
  13                                            JOINT STATUS CONFERENCE
                   Plaintiff,                   REPORT
  14
             vs.                                Date: June 17, 2021
  15                                            Time: 8:30 a.m.
       SAM HAKIM, an individual; AITAN          Crtrm. 9D (9th Floor)
  16 SEGAL, an individual; and
       BERKSHIRE HATHAWAY
  17 HOMESERVICES, CALIFORNIA
       INC., a California corporation,
  18 MAURICIO OBERFELD, an
       individual, and 3620 SWEETWATER
  19 MESA LLC, a California limited
       liability company.
  20
                   Defendants.
  21

  22         Plaintiffs Teodoro Nguema Obiang Mangue and Sweetwater Malibu CA LLC
  23 (together, “Plaintiffs”) and the defendants Mauricio Oberfeld and 3620 Sweetwater

  24 Mesa LLC (together, the “Oberfeld Defendants”), submit this joint status report in

  25 connection with the status conference scheduled for June 17, 2021.

  26 / / /

  27 / / /

  28 / / /


                                JOINT STATUS CONFERENCE REPORT
Case 2:20-cv-08945-GW-KS Document 68 Filed 06/15/21 Page 2 of 6 Page ID #:1758




   1         On June 8, 2021, this Court entered an Order (the “June 8 Order) (i) granting
   2 motions to dismiss by defendants Sam Hakim, Aitan Segal and Berkshire Hathaway

   3 Homeservices Inc. (“Hakim Defendants”), (ii) granting the motion to dismiss by the

   4 Oberfeld Defendants as to the causes of action under the Sherman Antitrust Act and

   5 California’s Cartwright Act, and (iii) denying the Oberfeld Defendants’ motions to

   6 dismiss as to all other claims in the Second Amended Complaint.

   7         Subject to any appeals of dismissal of any claims against the Oberfeld and
   8 Hakim Defendants, the remaining claims are against the Oberfeld Defendants for:

   9 (i) aiding and abetting violation of a court order (civil contempt), (ii) aiding and
  10 abetting violation of fiduciary duty, and (iii) conspiracy to defraud.

  11         The June 8 Order required plaintiffs Teodoro Nguema Obiang Mangue and
  12 Sweetwater Malibu CA, LLC (“Plaintiffs”) and the Oberfeld Defendants to submit a

  13 status conference report for a status conference on June 17, 2021. Plaintiffs and the

  14 Oberfeld Defendants have met and conferred and have agreed on certain scheduling

  15 matters and disagreed on others as set forth below.

  16         Plaintiffs and the Oberfeld Defendants agree that the following dates should
  17 be scheduled in accordance with the timelines set forth in the Federal Rules of Civil

  18 Procedure: Oberfeld Defendants Answer to First Amended Complaint (6/22/21);

  19 Rule 26(f) Conference (7/6/21); and Rule 26 Exchange (7/20/21).

  20         The parties also have discussed whether, because the claim for aiding and
  21 abetting violation of a court order (civil contempt) is triable to the Court and will

  22 require proof by clear and convincing evidence, it would make sense to schedule

  23 either (i) a preliminary trial on that claim which may render trial of the other claims

  24 unnecessary, or (ii) a trial of all claims with a waiver of jury trial. The parties have

  25 not yet reached a consensus on these issues.

  26 / / /

  27 / / /

  28 / / /
                                              1
                               JOINT STATUS CONFERENCE REPORT
Case 2:20-cv-08945-GW-KS Document 68 Filed 06/15/21 Page 3 of 6 Page ID #:1759




   1            The parties’ positions on other scheduling matters are set forth below.
   2            Plaintiffs’ Position.
   3            Plaintiffs believe this case does not require a large amount of discovery, likely
   4 limited to six (6) or less depositions, documents concerning two transactions for the

   5 same property, and no expert discovery, and that a trial date should be scheduled for

   6 late February 2022, with the discovery cut-off and Pretrial Conference scheduled

   7 based on the trial date and applicable scheduling orders.

   8            Plaintiffs understand the Oberfeld Defendants may file a motion to dismiss
   9 claims other than civil contempt for lack of subject matter jurisdiction or seeking
  10 discretionary dismissal of such claims. While there has been no Local Rule 7-3

  11 conference on such motion and Plaintiffs do not yet know the specific basis,

  12 Plaintiffs would oppose such motion, because, among other reasons:

  13     (i)       The state law claims arise out of the same transactions and occurrences as
  14               the claim for civil contempt, do not involve novel or complex issues of
  15               state law and having them heard in different courts would be inefficient
  16               and risk conflicting outcomes (28 U.S.C. § 1367(a), (c));
  17     (ii)      This Court retained exclusive jurisdiction over actions for violations of the
  18               settlement agreement and order at issue in the contempt claim, as well as
  19               disposition of proceeds recovered on any claim in this action (Kokkonen v.
  20               Guardian Life Ins. Co. of Am., 511 U.S. 375 (1994)); and
  21     (iii)     Dismissal of the federal Sherman Act claim is subject to appeal and would
  22               provide an independent jurisdictional basis if reversed.
  23            Plaintiffs understand the Oberfeld Defendants may ask for scheduling of trial
  24 to be delayed until after trial in a state court action by the Hakim Defendants against

  25 the Oberfeld Defendants and Mauricio Umansky that is currently scheduled for June

  26 2022. Plaintiffs oppose such delay, including because:

  27 / / /

  28 / / /
                                                 2
                                  JOINT STATUS CONFERENCE REPORT
Case 2:20-cv-08945-GW-KS Document 68 Filed 06/15/21 Page 4 of 6 Page ID #:1760




   1     (i)       The state court actions are by the Hakim Defendants for alleged fraud and
   2               other wrongdoing they claim was committed against them by the Oberfeld
   3               Defendants and Plaintiffs are not parties or bound by any outcome;
   4     (ii)      Factual determinations in this action, on the other hand, could have
   5               preclusive effect in the state court action because the Oberfeld Defendants
   6               are parties to both proceedings;
   7     (iii)     Given the current delays in California state court, it is highly unlikely trial
   8               in that action will take place by June 2022; and
   9     (iv)      This action also involves narrower and different issues and is likely to be
  10               far shorter than the state court actions between the Hakim Defendants and
  11               Oberfeld Defendants and Mauricio Umansky.
  12            Oberfeld Defendants’ Position
  13            The Oberfeld Defendants’ believe that numerous significant aspects of this
  14 case are still in flux such that the setting of any trial date at this stage is premature,

  15 particularly a February 2022 trial date that is simply unrealistic. If any trial date is

  16 to be set at this time, the Oberfeld Defendants believe that it should be set for a date

  17 in or after August 2022 for the reasons briefly set forth below:

  18     (i)       The Oberfeld Defendants understand that Plaintiff intends to appeal the
  19               Court’s ruling dismissing all claims as to the non-Oberfeld Defendants.
  20               Accordingly, neither the parties to this action nor the scope of the claims
  21               to be litigated have been determined with finality.
  22     (ii)      The Oberfeld Defendants intend to bring an appropriate motion arguing
  23               that the Court either does not have subject matter jurisdiction over
  24               Plaintiffs’ non-contempt claims (i.e. Fourth and Fifth Causes of Action for
  25               Aiding and Abetting Breach of Fiduciary Duty and Conspiracy to Commit
  26               Fraud, respectively), or in the alternative, should decline to exercise any
  27               ancillary jurisdiction it may have. Accordingly, and again, the scope of
  28               the claims to be litigated have yet to be determined with finality.
                                                 3
                                  JOINT STATUS CONFERENCE REPORT
Case 2:20-cv-08945-GW-KS Document 68 Filed 06/15/21 Page 5 of 6 Page ID #:1761




   1    (iii)   The Oberfeld Defendants dispute Plaintiffs’ position that this action will
   2            necessarily not require a significant amount discovery, particularly so if
   3            the dismissal of the Hakim parties is overturned on appeal. Extensive
   4            written and deposition discovery may be necessary from at least Plaintiffs,
   5            the Oberfeld Defendants, the Hakim Defendants, Umansky and the
   6            Department of Justice. Expert testimony concerning the subject property’s
   7            fair market value at the time of the sale and at the time of the re-sale may
   8            also be necessary.
   9    (iv)    Finally, the allegations and issues surrounding Plaintiffs’ Fourth and Fifth
  10            Causes of Action are substantially similar to those surrounding state court
  11            claims brought by the Hakim Defendants in late-2019 against the Oberfeld
  12            Defendants and Mauricio Umansky. Those state law claims are currently
  13            being litigated by the parties to that action. Trial is scheduled for June 27,
  14            2022 and the Oberfeld Defendants believe that discovery and findings of
  15            fact in that action would substantially reduce the scope of necessary
  16            discovery and disputed issues in this action.
  17

  18 DATED: June 15, 2021                  CYPRESS LLP
  19

  20

  21                                       By:
                                                 Julian Brew
  22                                             Attorneys for Plaintiffs
  23                                             SWEETWATER MALIBU CA, LLC and
                                                 TEODORO NGUEMA OBIANG
  24                                             MANGUE
  25

  26

  27

  28
                                              4
                               JOINT STATUS CONFERENCE REPORT
Case 2:20-cv-08945-GW-KS Document 68 Filed 06/15/21 Page 6 of 6 Page ID #:1762




   1 DATED: June 15, 2021             EISNER, LLP
   2

   3

   4                                  By: /s/ Ryan Austin
                                          Christopher Frost
   5                                      Ashlee Lin
   6                                      Ryan Austin
                                          Attorneys for Defendants
   7                                      MAURICIO OBERFELD and 3620
   8                                      SWEETWATER MESA, LLC
   9
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                          5
                           JOINT STATUS CONFERENCE REPORT
